Citation Nr: 0525904	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active duty with a recognized guerilla unit 
from April 1943 to September 1945.  He died in February 1984.  
The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied the issue on 
appeal.  In May 2004, this issue was remanded by the Board.  


FINDINGS OF FACT

1.  The veteran died in February 1984.  The Certificate of 
Death lists the immediate cause of death as hepatic 
insufficiency, the antecedent cause of death was liver 
cirrhosis, and the other significant causes of death were 
pulmonary tuberculosis, moderately advanced; cardiomegaly 
secondary to atherosclerotic heart disease with congestive 
heart failure.

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause(s) of his death and service.





CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  

VA satisfied its duty to notify by means of April 2002, 
August 2002, and May 2004 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.  
VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Pertinent medical records have been received.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159(c)(4).  

A VA medical opinion is not required as the evidentiary 
record does not show that the veteran's cause(s) of death was 
associated with an established event, injury, or disease in 
service; manifested during an applicable presumptive period; 
or was otherwise associated with military service.  That the 
veteran is deceased does not by itself trigger the 
Secretary's obligation under § 5103A(d) of providing a 
medical examination or obtaining a medical opinion.  Compare 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Background

The service medical records were requested.  The only 
forthcoming record was the veteran's Affidavit for Philippine 
Army Personnel.  The Affidavit states that with regard to 
wounds and illnesses incurred in service, there were 
"none."  The veteran signed this form.  There is no record 
of inservice treatment for any disease or injury.  

Following separation from service in September 1945, the 
competent evidence shows that the veteran was treated for 
medical complaints from 1978 onward.  The records consist of 
private medical reports as well as a VA hospitalization 
report.  The private medical records show that the veteran 
was seen for ulcers in 1978.  Pulmonary tuberculosis, cor 
pulmonale with congestive heart failure, atherosclerotic 
heart disease, atrial fibrillation with moderate ventricular 
response, intestinal amoebiasis, pneumonia, and hypokalemia, 
were treated in 1983.  Also, the VA medical record indicated 
that during 1983, the veteran was seen for atherosclerotic 
heart disease, ischemia, congestive heart failure, 
pneumonitis, pulmonary tuberculosis, and diabetes mellitus, 
Type II.  

The Certificate of Death lists the immediate cause of death 
as hepatic insufficiency, the antecedent cause of death was 
liver cirrhosis, and the other significant causes of death 
were pulmonary tuberculosis, moderately advanced; 
cardiomegaly secondary to atherosclerotic heart disease with 
congestive heart failure.  


Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arteriosclerosis, and endocarditis, 
cardiovascular-renal disease, valvular heart disease, and 
cirrhosis of the liver, if manifested to a compensable degree 
with one year following service.  If active tuberculosis is 
manifest to a compensable degree within three years after 
separation from service, the disorder may be presumed to have 
been incurred in service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service connected for any disability 
during his lifetime.  The appellant alleges that the 
veteran's death was related to service.  She is not competent 
to make such an assessment.  The appellant as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, her statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Board has thoroughly reviewed the evidence of record.  
However, there is no evidence in the claims file to support 
the appellant's allegations that the veteran's death was 
related to service.  The competent evidence of record 
establishes that the veteran had medical treatment for a 
heart disability and pulmonary disability from the 1980s.  
There is no record of treatment for liver disability until 
the veteran's death.  

There is no pertinent medical evidence for over 30 years 
after the veteran's separation from service.  There is no 
competent evidence of the fatal disease processes during 
service or within any applicable presumptive period.  Neither 
a cardiovascular disability nor cirrhosis of the liver was 
manifest during service or within one year of separation.  
Tuberculosis was not manifest during service or within three 
years of separation.  Competent evidence does not attribute 
any of the diagnoses listed on the Certificate of Death to 
service.  Without any competent evidence of a nexus between 
the cause(s) of the veteran's death and service, the claim 
for service connection for cause of the veteran's death must 
be denied.

The Board concludes that the preponderance of the evidence is 
against the claim 



and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.




	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


